             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF MISSOURI
                          WESTERN DIVISION

UNITED STATES OF AMERICA               )
                                       )
Plaintiff,                             )
                                       )
    v.                                )     Case No. 20-00055-CR-W-HFS
BRYANT ROBINSON                        )
                                       )
                                       )
Defendant.                             )

                                      ORDER

      At a Change of Plea Hearing held on August 12, 2020, before Magistrate

Judge Lajuana M. Counts, defendant entered a guilty plea to Count 1 of the

Indictment charging defendant with a violation of 18 U.S.C. § 922(g)(1) and

924(a)(2), that is, being a felon in possession of a firearm and ammunition and

Count II of the Indictment charging defendant with a violation of 21 U.S.C. §

844(a), that is, possession of marijuana.

      In a Report and Recommendation (Doc. 29), Judge Counts determined that

the guilty plea was knowledgeable and voluntary and that the offenses charged




        Case 4:20-cr-00055-HFS Document 31 Filed 09/08/20 Page 1 of 2
were supported by an independent basis in facts containing each of the essential

elements of such offenses.

      After review of the hearing record (and in the absence of objections) I

ADOPT the Report and Recommendation (Doc. 29) and ACCEPT defendant’s guilty

plea and direct the Clerk to enter it. A Presentence Investigation Report shall be

filed within 120 days.




                                             s/ HOWARD F. SACHS
                                             HOWARD F. SACHS
                                             United States District Judge

Dated: September 8, 2020
Kansas City, Missouri




        Case 4:20-cr-00055-HFS Document 31 Filed 09/08/20 Page 2 of 2
